Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 23, 2015

The Court of Appeals hereby passes the following order:

A15D0295. EDDIE AMOAKUH v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      Eddie Amoakuh, through attorney Grady Roberts, has filed a second
application for discretionary appeal seeking review of an order entered by the
Magistrate Court of Fulton County in this dispossessory action. Amoakuh’s first
application sought review of a magistrate court order, and we transferred that case to
state court. Amoakuh v. Federal National Mortgage Assn., Case No. A15D0278
(transferred Feb. 18, 2015). We have repeatedly informed Grady Roberts that this
Court may only review magistrate court matters that already have been reviewed by
the state or superior court. See Handler v. Hulsey, 199 Ga. App. 751 (406 SE2d 225)
(1991); Westwind Corp. v. Washington Federal Savings & Loan Assn., 195 Ga. App.
411 (1) (393 SE2d 479) (1990). And we have repeatedly transferred such cases to the
appropriate state court, noting in our orders that “[t]he only avenue of appeal
available from [a] magistrate court judgment is provided by OCGA § 15-10-41 (b)
(1), which allows for a de novo appeal to the state or superior court.” Handler, supra.
Nevertheless, Grady Roberts has chosen to ignore this Court’s orders and has, yet
again, filed an application for discretionary appeal from a magistrate court order.1


      1
          We note that this application is untimely because appeals from a
dispossessory judgment must be filed within seven days of the date the judgment was
entered. See OCGA § 44-7-56; Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521 (521
SE2d 456) (1999). Grady Roberts filed this application 8 days after the date the
magistrate court order was entered. Nevertheless, because we do not possess
jurisdiction to entertain the case, we decline to dismiss it on this ground.
      It is clear that Grady Roberts has no concern that his repeated refusal to follow
proper appellate procedure places an inordinate burden on the Court’s judicial
resources. Court of Appeals Rule 15 authorizes the imposition of a sanction in any
civil case wherein an application is determined to be frivolous. Because Grady
Roberts has ignored Georgia law and this Court’s repeated instruction that magistrate
court orders must first be appealed to state or superior court, we hereby fine Grady
Roberts $500 for filing this frivolous application.
      We note that, as a general rule, when a lower court dismisses a properly-filed
appeal, an appellant may appeal from that decision. See generally American Medical
Security Group v. Parker, 284 Ga. 102, 103 (2) (663 SE2d 697) (2008). However, an
appeal from a magistrate court decision must first be heard by the state or superior
court before this Court may exercise jurisdiction over the case. See Handler, supra;
Westwind Corp., supra. To the extent that Grady Roberts may be dissatisfied with the
magistrate court’s handling of his appeal, a more appropriate avenue of relief may be
through a mandamus action.
      This Court may not accept an application or appeal when we lack jurisdiction.
Because the Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere,” 1983 Ga. Const., Art. 6, Sec. 1, Para. 8; Bosma v. Gunter, 258
Ga. 664 (373 SE2d 368) (1988), this case is hereby TRANSFERRED to the State
Court of Fulton County for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              03/23/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.